Case: 21-30318      Document: 00516348655         Page: 1    Date Filed: 06/08/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                          June 8, 2022
                                   No. 21-30318                         Lyle W. Cayce
                                                                             Clerk

   Cleo Fields,

                                                            Plaintiff—Appellant,

                                       versus

   QBE Specialty Insurance Company,

                                                            Defendant—Appellee.


                  Appeal from the United States District Court
                      for the Middle District of Louisiana
                            USDC No. 3:19-CV-209


   Before Jones, Stewart, and Duncan, Circuit Judges.
   Per Curiam:*
          After Louisiana State Senator Cleo Fields’s 16,000-square-foot home
   was struck by lightning in 2016, he filed a claim with his insurer, QBE
   Specialty Insurance Company (“QBE”), and received a $1,018,412 payout.
   Fields then sued QBE, claiming the adjustment was in bad faith and the
   payout was insufficient and untimely. To testify on his behalf, Fields hired an


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-30318      Document: 00516348655           Page: 2   Date Filed: 06/08/2022




                                     No. 21-30318


   engineer, who inspected the property, prepared a report, and estimated
   damages north of $1.6 million. The district court excluded the engineer’s
   testimony as unreliable and granted QBE summary judgment. We affirm.
                                         I.
          On June 28, 2016, Fields’s home was struck by lightning, which
   damaged parts of the roof, chimney, and electrical and plumbing systems. He
   filed a claim under his personal insurance policy with QBE for the damage to
   the dwelling, damage to his personal property, and lost use. A QBE adjuster
   inspected Fields’s home and reported a “large loss,” requiring a follow-up
   inspection. After two more inspections, QBE’s engineers prepared reports,
   and Fields and QBE began collecting repair estimates.
          Over the next year, QBE paid Fields $1,018,412 for the covered losses
   and repairs, of which $443,452 accounted for damage to the dwelling,
   $500,000 for his personal property, and $75,000 for lost use. During that
   time, QBE regularly requested documentation of work performed and
   damages claimed, but Fields rarely responded. After paying out on Fields’s
   claim, QBE closed it.
          In June 2018, Fields sued QBE, alleging it breached the policy by
   underpaying his claim and violated Louisiana law by not fairly and promptly
   adjusting his claim. After nine months in state court, Fields voluntarily
   dismissed QBE’s Louisiana co-defendant, 1 so QBE removed the case to
   federal court. It was not until May 2019—almost three years after the
   lightning strikes—when Fields hired engineer John Crawford to assess the
   damage to his home and prepare an expert report. Crawford and his team
   twice visually inspected the site with Fields and analyzed QBE’s documents


          1
             The dismissed co-defendant was 4LP, LLC, the company who had installed
   lightning protection on Fields’s home.




                                          2
Case: 21-30318      Document: 00516348655          Page: 3   Date Filed: 06/08/2022




                                    No. 21-30318


   and subcontractors’ reports. In a February 2020 report, Crawford opined
   that all dwelling damage was the result of lightning strikes on June 28, 2016,
   and the necessary repairs and replacements would cost $1,654,522.
          QBE declined to adjust Fields’s claim in response, and instead moved
   for summary judgment, and to exclude Crawford’s report. QBE challenged
   Crawford’s qualifications and the report’s reliability under Federal Rule of
   Evidence 702. Before trial, the district court found Crawford qualified but
   excluded his report and testimony as unreliable. Days later, the district court
   granted summary judgment for QBE on each of Fields’s claims. Fields
   appealed.
                                        II.
          We review summary judgments de novo. Patel v. Texas Tech Univ., 941
   F.3d 743, 747 (5th Cir. 2019); Fed. R. Civ. P. 56(a). We review the
   exclusion of expert testimony for abuse of discretion. Certain Underwriters at
   Lloyd’s, London v. Axon Pressure Prod. Inc., 951 F.3d 248, 256 (5th Cir. 2020)
   (citation omitted).
                                        III.
          Fields’s challenge to the summary judgment rises or falls on whether
   the district court properly excluded Crawford’s expert testimony, the only
   evidence offered to support his claims. To assess the admissibility of
   Crawford’s testimony, the court was required to determine whether
   Crawford was “qualified as an expert by knowledge, skill, experience,
   training, or education”; whether his testimony would “help the trier of fact
   to understand the evidence or to determine a fact in issue”; whether “the
   testimony [was] based on sufficient facts or data” and “reliable principles
   and methods”; and whether Crawford “reliably applied the principles and
   methods to the facts of the case.” Fed. R. Evid. 702; Daubert v. Merrell
   Dow Pharm., 509 U.S. 579 (1993). Fields bore the burden of establishing the




                                         3
Case: 21-30318      Document: 00516348655           Page: 4   Date Filed: 06/08/2022




                                     No. 21-30318


   admissibility of Crawford’s opinions by a preponderance of the evidence.
   United States v. Fullwood, 342 F.3d 409, 412 (5th Cir. 2003). The district
   court determined Crawford’s testimony did not meet these requirements
   because it was based on unreliable methods or principles. We see no abuse of
   discretion in that ruling and, hence, no error in the grant of summary
   judgment.
          Crawford’s report asserted that he “performed site inspections . . . to
   evaluate visibly existing conditions at the subject property” because “[t]he
   subject residence was reportedly damaged by lightning on June 28, 2016.”
   Based on lightning strike data, Crawford reasoned that at least 10 lightning
   strikes could have hit Fields’s home that day. In his experience, lightning
   generally damages structures with fire, electric currents, and shock waves. At
   Fields’s home, Crawford concluded, the lightning strikes by way of shock
   waves and power surges “caused damage to the slate roof, copper roof, roof
   framing, chimney, porch tile, interior finishes, subsurface natural gas lines,
   air conditions systems, and low and high voltage electoral systems and
   components.”
          Crawford asserted that this determination was based on his site
   inspections, his speaking to Fields, QBE’s reports and estimates, and his
   engineering, restoration, and contractor experience. During the inspection,
   Crawford claimed to have smelled natural gas and to have observed damaged,
   repaired, and displaced slate roof tiles and copper panels; patches of dead
   grass; a displaced lightning rod; replaced chimney stones; shards of slate;
   charred roof decking and insulation; damages to rafters; drywall cracks; and
   a water stain on the third-floor ceiling.
          The parties agree that some repairs and estimates had already been
   performed before the inspection. But Crawford had not spoken with any
   other inspectors, was unsure when the roof was last repaired or replaced, and




                                           4
Case: 21-30318      Document: 00516348655           Page: 5   Date Filed: 06/08/2022




                                     No. 21-30318


   was confused about “what exactly had and had not been done” before and
   since the lightning strikes. Crawford did not perform any independent testing
   on the roof or electrical systems, relying on Fields’s representations that the
   roof was replaced in 2008 and that every component was not working. In
   most instances, Crawford simply recommended “replacement . . . in lieu of
   repair,” given lightning’s usual effects on roofs and electrical systems.
          While his opinions based on experience are not inherently unreliable,
   Crawford still needed to show how his experience or expertise led to his
   conclusions, especially about causation. See, e.g., Bias v. Standard Guar. Ins.
   Co., 385 F. App’x 398, 400 (5th Cir. 2010) (noting “causation should come
   first and the cost second, not the other way around”). He failed to do so. As
   the district court recognized, the passage of time, lack of accounting for post-
   strike repairs, reliance on Fields’s representations alone, and drastic
   difference in repair estimates all cast doubt on the reliability of Crawford’s
   underlying principles and methods.
          As a last-ditch effort, Fields frames QBE’s Daubert motion as limited
   to only some of Crawford’s opinions. On this view, even if those few opinions
   are inadmissible, the court abused its discretion by excluding the rest without
   explaining why. That argument fails. As the district court’s summary-
   judgment order stressed, QBE challenged the admissibility of the entirety of
   Crawford’s testimony. It then became Fields’s burden to demonstrate its
   admissibility by a preponderance of the evidence. Fullwood, 342 F.3d at 412.
   He failed to do so, and the district court thoroughly explained why.
          In sum, to satisfy Rule 702 and Daubert, Crawford needed to explain
   how the evidence informed his conclusions. That requires more than the
   declaration that “it is so.” Hathaway v. Bazany, 507 F.3d 312, 318 (5th Cir.
   2007). The district court therefore did not abuse its discretion in excluding
   Crawford’s report and testimony. And without that evidence, there is no




                                          5
Case: 21-30318     Document: 00516348655          Page: 6   Date Filed: 06/08/2022




                                   No. 21-30318


   genuine dispute of material fact as to whether QBE underpaid for the
   dwelling claim, untimely paid the personal-property claim, or acted in bad
   faith in adjusting the claims. See Fed. R. Civ. P. 56(a).
                                                               AFFIRMED.




                                        6